—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of attempted grand larceny in the third degree (Penal Law §§ 110.00, 155.35), criminal mischief in the third degree (Penal Law § 145.05) and possession of burglar’s tools (Penal Law § 140.35). We reject the argument of defendant that his warrantless arrest was without probable cause (see, People v Hollman, 79 NY2d 181, 190-192). The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have examined the remaining issue raised by defendant and conclude that it is lacking in merit. (Appeal from Judgment of Erie County Court, Rogowski, J. — Attempted Grand Larceny, 3rd Degree.) Present — Denman, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.